Citation Nr: 1813188	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial compensable rating of right fourth finger (dominant) sprain.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to June 2000 and from May 2001 to May 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision and a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In June 2017, the Board remanded this case for further development. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2016. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a knee condition and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. The Veteran's right fourth finger has demonstrated arthritis in the interphalangeal and the metacarpal phalangeal joints.

CONCLUSIONS OF LAW

The criteria for a 10 percent rating for right fourth little finger injury are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5227, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist	

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Right Fourth Finger

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination. The most recent VA examination of the hand in October 2017 is responsive to the guidance provided in Correia and Sharp, and is adequate in that regard.  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's right fourth finger is rated noncompensable pursuant to Diagnostic Code (DC) 5230 (ring or little finger limitation of motion), effective October 10, 2009. 

Under DC 5230 (ring or little finger limitation of motion), the maximum disability rating for limitation of motion is a noncompensable rating. 

Under DC 5227 (ankylosis of the ring or little finger), the maximum disability rating for favorable or unfavorable ankylosis of the ring finger (dominant or minor) is a noncompensable rating. Diagnostic Code 5227 notes that consideration of whether evaluation as amputation is warrant and whether an additional evaluation is warranted for resulting in limitation of motion of other digits or interference with the overall function of the hand. 

Lastly under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45 (f) (emphasis added).

In September 2010, the Veteran underwent a VA hand, thumb, and fingers examination. The examiner found no ankylosis of the hand or fingers in the right hand. The examiner found that the Veteran had decreased strength from pushing, pulling, and twisting, and decreased dexterity for twisting and writing. The examiner found no additional functional loss due to pain, weakness, or lack of endurance after repetitive use. X-ray imaging tests found that the Veteran had a small osteophyte formation at the metacarpophalangeal joints of the third and fourth fingers.    

In March 2011, the Veteran underwent another VA hand, thumb, and fingers examination. The examiner found mild swelling and tenderness of the right fourth pip joints. The Veteran lacked complete dorsiflexion by 15 degrees and complete palmar flexion by 5 degrees. The examiner found that after all range of motion tests were performed three times there were no additional findings. The examiner found that the Veteran had a normal grip and grasp, and normal fine and gross manipulation. The examiner found no evidence of ankylosis or prosthesis. The examiner found no significant deformity and there were no incapacitating episodes in the past twelve months. 

In October 2017, the Veteran underwent another hand and finger conditions examination. The examiner found the Veteran was right hand dominant. The Veteran reported flare ups in his finger. The Veteran reported that he had increased pain when the weather changes. The Veteran reported that he had a functional loss of limited ability to grip and carry objects with his right hand for prolonged periods. The examiner found that the range of motion in his right hand was abnormal or outside normal range. The examiner found that there was no functional loss from the loss of range of motion in his right hand. The examiner found no objective evidence of localized tenderness or pain on palpitation in his ring finger. The examiner found that there was less than normal movement due to ankylosis, adhesions, or other ailment. The examiner found that the Veteran had grip strength of 5 out of 5. The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit the functional ability of the Veteran's right hand with a flare up. The examiner found x-ray evidence of degenerative or traumatic arthritis. The examiner noted that the Veteran had a small osteophyte formation at the metacarpal phalangeal joints of the fourth fingers and osseous deformity in the radial aspect of the proximal interphalangeal joint of the fourth finger, possibly related to an old injury, in September 2010. The examiner stated that there was a progression of the Veteran's sprain of the right fourth finger to degenerative arthritis in the right hand. 

The Board notes that the Veteran's VA treatment and private treatment records are consistent with the Veteran's VA examinations. 

The Veteran testified in November 2016. The Veteran stated that he could not make a fist and that it was hard for him to carry things in his right hand. The Veteran stated his right finger bothered him seasonally and when he typed. The Veteran stated his finger affected his day-to-day activities. The Veteran testified that his finger weakened his grip in his entire right hand. The Veteran stated that his finger would be stuck in a position. 

The Veteran is right hand dominant. The evidence reflects that the Veteran's right fourth finger disability is manifested by pain, limitation of motion, and decreased dexterity of the right hand. There has been no evidence of any limitation of motion of the left thumb, index, long, or little fingers and the September 2010, March 2011, and October 2017 VA examination reports specified that there was no limitation of motion, functional loss, or functional impairment (i.e., pain on movement, fatigue, weakness, or incoordination) associated with these fingers. Although there was limitation of motion associated with the right fourth finger, any limitation of motion of the right fourth finger alone warrants only a noncompensable rating under DC 5230. Thus, the Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the right fourth finger, by itself (i.e. a 0 percent rating). See 38 C.F.R. § 4.71a, DC 5230.

Moreover, as the Veteran is in receipt of the maximum schedular rating for limitation of fourth finger motion under DC 5230, and a higher rating requires evidence of ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45) are not for application in this case. See Johnston v. Brown, 10 Vet. App. 80, (1997); see also Sowers v. McDonald, 27 Vet. App. 472 (2016) (Section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply).

There was evidence of ankylosis involving the right fourth finger. However, the maximum disability rating for right fourth finger ankylosis is 0 percent. See 38 C.F.R. § 4.71a, DC 5227.

The October 2017 VA examiner did not find the loss of functional effect of the right fourth finger would equally be well served by an amputation with prosthesis. Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation under DC 5156.

The Board notes that the October 2017 diagnosed the Veteran with degenerative or traumatic arthritis based on the September 2010 VA examination x-ray test. Since any limitation of motion of the right fourth finger alone warrants a noncompensable rating under DC 5230, DC 5003 allows for a rating of 10 percent or higher when there is x-ray evidence that two or more major or minor joint groups are affected by arthritis. Here, the Veteran had a degenerative arthritis diagnosis for the interphalangeal and the metacarpophalangeal joints of the right fourth finger. Since there is evidence of multiple involvements of the interphalangeal and metacarpophalangeal joints, a compensable rating under DC 5003 is warranted. 38 C.F.R. § 4.45 (f). The Board finds that the latter conclusion is most reasonable and most favorable to the Veteran in this case given the findings, and results in a finding that a 10 percent rating is warranted pursuant to Diagnostic Code 5010-5003 for the entire appeal period. Although the Board notes that the arthritis was not demonstrated until the September 2010 VA examination, the Veteran was service-connected for his right fourth finger based upon the findings of the September 2010 VA examination. Thus providing the Veteran the benefit of the doubt grants the Veteran a 10 percent rating for his arthritis in his right fourth finger for the entire appeal period. 

The Veteran is not entitled to a 20 percent rating under DC 5003 because the evidence in the record does not demonstrate that the Veteran had incapacitating exacerbations due to his arthritis. 


ORDER

An initial disability rating of 10 percent for a right fourth finger arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

I. Left Knee Condition

In the June 2017 Board remand, the Board requested a VA medical opinion to determine whether the Veteran has a current left knee disorder and, if so, the etiology of the left knee condition to include whether his service-connected right and left ankle disabilities proximity caused or aggravated a left knee condition. 
The Veteran underwent a VA knee examination in October 2017. The examiner opined that it was less likely than not that any current knee condition is etiologically related to an in-service injury, disease, or event. The examiner also opined that a left knee condition is less likely than not proximity due to or aggravated by the Veteran's current service connected left and/or right ankle condition. The examiner reasoned that the Veteran's separation examination found a normal knee upon leaving service. Further, the examiner found that the Veteran had normal bilateral knees, and there was no objective evidence of pain on examination, functional loss of range of motion, and/or tenderness to support a current diagnosis of any knee disability. The examiner noted that the Veteran had an August 2014 assessment of degenerative joint disease in the Veteran's knees. 

VA treatment records indicate that the Veteran had an assessment of degenerative joint disease in August 2014. Since November 2014, VA treatment records have consistently noted in the Veteran's "Computerized Problem List" a diagnosis of osteoarthritis of the knee. 

The Board finds the examiner's opinion was not adequate for adjudication. The VA medical examiner relied only on the October 2017 examination to determine that the Veteran had a normal left knee and not a current left knee condition. The Board finds the examiner's reasoning inadequate because the requirement of a current disability may be found at any time during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently). The examiner did not address the August 2014 assessment of degenerative joint disease or the notations of osteoarthritis of the knees. Therefore, an addendum VA examination is required to determine whether the Veteran's diagnosed osteoarthritis of the left knee during the appeal period is etiologically related to service or is proximity caused or aggravated by his service-connected left and right ankle disabilities. 

II. Back Condition

The June 2017 Board remand requested a VA medical opinion in order to address the conflicting medical opinions as to whether the Veteran's back disability developed as a result of his service-connected right ankle condition.  

The examiner opined that the Veteran's current lumbar degenerative disc disease and spondylosis is less likely as not proximity due to or aggravated by the Veteran's service-connected right and/or left ankle disabilities. The examiner reasoned that there is no anatomical, biomechanical, or physiological correlation between the Veteran's back and ankles at this time. The examiner further reasoned that a review of the claims file and the findings of the examination, the examiner did not indicate objective evidence that the Veteran's degenerative disc disease was aggravated by the Veteran's ankle sprains because the Veteran walks with a normal gait and did not bear weight abnormally at the examination. 

However, it appears the examiner did not address the conflicting medical reports from May 2014 and December 2014. Specifically, the examiner failed to discuss the May 2014 opinion that found the Veteran's right ankle sprain with instability caused abnormal gait which stained his back. Therefore, the Board finds that the AOJ failed to substantially comply with the terms of the June 2017 remand. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the Board finds that a remand is required for another addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental opinion from an appropriate VA medical examiner to determine the etiology of the Veteran's claimed low back disability. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar degenerative disc disease with spondylosis had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar degenerative disc disease with spondylosis is (1) proximately due to the Veteran's service-connected right and/or left ankle sprain; or (2) permanently worsened (aggravated) by the Veteran's service-connected right and/or left ankle sprain. 

The examiner must reconcile the conflicting medical opinions of the May 2014 VA examiner and December 2014 VA examiner. Specifically, the examiner must address the May 2014 opinion that the Veteran's ankle sprain with instability caused abnormal gait which strained the lower back.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2. Obtain a supplemental opinion from an appropriate VA medical examiner to determine the etiology of the Veteran's claimed left knee disability. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion based on the left knee diagnoses of record referenced above regarding:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability is etiologically related to an in-service injury, disease, or event.

The examiner must address the August 2014 assessment of degenerative joint disease of the knees and the "Computerized Problem List" notations of osteoarthritis of the knee. 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee condition is (1) proximately due to the Veteran's service-connected right and/or left ankle sprain, or (2) permanently worsened (aggravated) by the Veteran's service-connected right and/or left ankle condition.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


